{¶ 25} In my opinion, if appellees had wished to argue that the trial court's initial grant of equitable relief was made final by our decision in Polster I, they should have raised that issue before the court reconsidered the equitable relief on remand. Appellees did not raise the issue until after the decision on remand was entered and became final. Therefore, in my view, appellees waived this argument. Accordingly, I would reverse and remand for further proceedings on appellants' motion to show cause.
  {¶ 26} The law-of-the-case doctrine is not the strict jurisdictional principle that the majority supposes. The doctrine is considered to be a rule of practice rather than a binding rule of substantive law and will not be applied to achieve unjust results. Hubbard ex rel. Creed v. Sauline (1996),74 Ohio St.3d 402, 404, 659 N.E.2d 781; Nolan v. Nolan (1984),11 Ohio St.3d 1, 11 OBR 1, 462 N.E.2d 410. The doctrine states that a judge may not disregard an appellate court's mandate on remand. See, e.g.,State ex rel Sharif v. McDonnell (2001), 91 Ohio St.3d 46,47-48, 741 N.E.2d 127. Issues regarding the scope of the remand, however, are *Page 517 
best considered using res judicata principles. State v. Gillard
(1997), 78 Ohio St.3d 548, 679 N.E.2d 276; State v. Taylor,
Cuyahoga App. No. 79475, 2002-Ohio-1554, 2002 WL 509563. As noted above, appellees waived any res judicata arguments they might have had by failing to raise them before the decision on remand became final.
  {¶ 27} Accordingly, I dissent.